DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s amendments and arguments filed on 5/13/2022. Claims 1–3, 5–9, 11–13, 15–17, and 19 have been amended. Claims 1–19 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s remarks filed on 5/13/2022 in regards to the § 112(f) claim interpretation of certain claim terms are acknowledged. Specifically, Examiner acknowledges that Applicant does not contest the § 112(f) claim interpretations presented in the Non-Final Office Action dated 2/15/2022. 

Applicant’s amendments and remarks filed on 5/13/2022 in regards to the specification objection are accepted. Accordingly, the objection to the specification is withdrawn.

Applicant’s amendments and remarks filed on 5/13/2022 in regards to the claim objections are acknowledged. First, Examiner acknowledges that the present amendments render the objections to claims 1, 5, 11, 12, 15, and 19 as moot. Accordingly, the objection to claims 1, 5, 11, 12, 15, and 19 are withdrawn.
	However, Examiner respectfully disagrees with Applicant’s position that there is no grammatical error in the phrase “obtain the first sensor data” present in claim 2. The phrase should rather read: “obtaining the first sensor data.” Thus, the objection to claim 2 is maintained. 
	Examiner also notes that additional objections are raised by the amendments to claims 1, 8, 11. See Claim Objections section below. 

Applicant’s amendments and remarks filed on 5/13/2022 in regards to the claim rejections under § 112(b) are acknowledged. First, Examiner acknowledges that the present amendments render the § 112(b) rejections to claims 5, 8, and 15 as moot. Accordingly, the § 112(b) rejection to claims 5 and 15 are withdrawn.
	However, Examiner respectfully disagrees with Applicant’s position that the amendments to claims 6 and 16 render the § 112(b) rejection as moot. Namely, the recitation “selecting the further vehicle” is vague and indefinite. This limitation appears to recite a paradox as it is unclear how localization information and a second SGM model may be received from a further vehicle without first selecting a further vehicle to receive said information and said model from. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure. Accordingly, the rejection to claims 6 and 16 are maintained. Furthermore, the § 112(b) rejections of claims 7–10 and 17–18 are maintained based at least upon their dependency on claims 6 and 16, respectively. 
Appropriate correction is required.

Applicant’s amendments and remarks filed on 5/13/2022 in regards to the claim rejections under § 101 are acknowledged but are considered unpersuasive. Namely, the current amendments do not obviate the issues presented in the Non-Final Office Action dated 2/15/2022.
	In more detail, the addition of the limitation controlling a route guidance vehicle function in claim 1 and the limitation a control module/controller configured to control a route guidance vehicle function in claims 11 and 19 do not render the independent claims as patent-eligible subject matter. Namely, these recitations do not follow the same language as active control of a vehicle, which is patent-eligible subject matter. Rather, the broadest reasonable interpretation of these claims fall under insignificant post-solution activity. Indeed, the term route guidance vehicle function is broad enough to be interpreted as, for one instance, a display of a route guidance instruction upon an instrument panel. Examiner notes that there appears to be no description in the disclosure as to what exactly is a route guidance vehicle function. Accordingly, controlling a route guidance vehicle function is a form of insignificant post-solution activity.

Applicant’s amendments and arguments filed on 5/13/2022 in regards to the claim rejections under § 103 are acknowledged. 
	Applicant argues that Michael does not disclose that its disclosed HGMM corresponds to a geographic region of the environment. Applicant argues that Michael does not receive a second SGM model from a further vehicle. Applicant argues that Gupta does not teach sending an SGM model as such models are generally developed in-vehicle for said vehicle. Finally, Applicant argues that the HGMM of Michael appears to be generated internally, thus there appears to be no motivation to provide a global component from another vehicle.
 	As to the argument that Michael does not disclose that its disclosed HGMM corresponds to a geographic region of the environment, Examiner respectfully disagrees. Michael highlights an example for the purposes of constructing an HGMM, saying, “This [HGM] model can then be used to generate maps for navigation.” (¶ 4). Maps for navigation are used to represent geographic regions of an environment. Hence, an HGMM representing at last a map for navigation is representative of a geographic region of the environment. 
	As to the argument that the HGMM of Michael appears to be generated internally, thus there appears to be no motivation to provide a global component from another vehicle, Examiner respectfully disagrees. Motivation to provide a global component from another vehicle at least includes allowing for greater coverage of a geographical region. Hence, one of ordinary skill in the art would have recognized the benefit of providing a global component from another vehicle in the context of Michael.
	As to the arguments that that Michael does not receive a second SGM model from a further vehicle and that Gupta does not teach sending an SGM model as such models are generally developed in-vehicle for said vehicle, these arguments have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Objections
Claims 1, 2, 8, and 11 are objected to because of claim informalities.
As to claims 1 and 11, the word “and” appears to be misplaced. Rather than appearing on line 7 in claims 1 and 11, it appears that “and” should appear after “the second geographic region of the environment,” on line 10 of claims 1 and 11.
	As to claim 2, there appears to be a grammatical error in the phrase “obtain the first sensor data.” The phrase appears that it should rather read: “obtaining the first sensor data.”
As to claim 8, “a image recording device” is a grammatical typo. The claim limitation should rather read: “an image recording device.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a generating module,” “a receiving module”, and “a constructing module” in claims 11–19; “a control module” in claims 11–18; “a first localization module” in claims 14–18; and “a second localization module” in claims 17–18. 
The corresponding structure described in the specification as performing the claimed function at least includes:
Generating module – “The generating module 220 of the aforementioned device 200 may, for example, be implemented by the processor 304” (¶ 79);
Receiving module – “Other modules of the aforementioned device 200 may also, for example, be implemented by the processor 304” (¶ 79; see also FIG. 7 which shows that receiving module 240 is part of device 200);
Constructing module – “The constructing module 260 of the aforementioned device 200 may, for example, be implemented by the processor 304.” (¶ 79);
First localization module – “Other modules of the aforementioned device 200 may also, for example, be implemented by the processor 304” (¶ 79; see also FIG. 7 which shows that first localization module 230 is part of device 200); and
Second localization module – “Other modules of the aforementioned device 200 may also, for example, be implemented by the processor 304” (¶ 79; see also FIG. 7 which shows that receiving module 250 is part of device 200).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejections—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Specifically, claim limitation controlling a route guidance vehicle function based on the third SGM model as the computer model of the environment of the vehicle in independent claims 1, 11, and 19 is not present in the original disclosure. At most, the disclosure discusses that an autonomous vehicle may construct an environment model, and that the goal of the claim invention is to expand the range of the environmental model. See ¶¶ 3–5. However, there is no mention in the original disclosure as to a performance of control based on a generated SGM model. Rather, the disclosure merely discusses the process of generating the model. 
Claims 2–10 depend from claim 1. Claims 12–18 depend from claim 11. Accordingly, claims 1–19 are rejected under 35 U.S.C. § 112(a). Appropriate correction is required.

As to claim 11, claim element “a control module” is an element that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. As mentioned above, the disclosure merely discusses the process of generating the model; there is no mention of structure, material, or acts for the performance of control of a vehicle. Therefore, claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Examiner notes claims 12–18 depend from claim 11.
Therefore, claims 11–18 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

As to claims 1, 11, and 19, the recitation “a further vehicle” is vague and indefinite. It is unclear what criteria constitutes a vehicle as being classified as “further.” For example, it is unclear whether a further vehicle refers to a vehicle that is in front of the ego vehicle, or if a further vehicle may also pertain to a vehicle that is behind the ego vehicle. Keeping the above in mind, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Claims 2–10 depend on claim 1. Claims 12–18 depend on claim 11.

As to claim 11, claim element “a control module” is an element that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. As mentioned above, the disclosure merely discusses the process of generating the model; there is no mention of structure, material, or acts for the performance of control of a vehicle. Therefore, claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Examiner notes claims 12–18 depend from claim 11.

As to claims 6 and 16 the recitation “selecting the further vehicle” is vague and indefinite. This limitation appears to recite a paradox as it is unclear how localization information and a second SGM model may be received from a further vehicle without first selecting a further vehicle to receive said information and said model from. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.

Keeping the above in mind, claims 1–19 are rejected under § 112(b). Appropriate correction is required.

Claim Rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of constructing an SGM model without significantly more.
Independent claims 1, 11, and 19 recite: 
generating a first Signatured Gaussian Mixture (SGM) model,
receiving a second SGM model,
constructing a third SGM model, and
controlling a route guidance vehicle function.
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of insignificant pre/post solution activity—i.e., receiving a second SGM model and controlling a route guidance vehicle function. But for the insignificant pre/post solution activity, generating a first SGM model and constructing a third SGM model are processes that can be performed in the human mind, which have been held to be abstract ideas by the courts. Accordingly, the claimed invention represents an abstract idea. See MPEP § 2106.04(a). 
Continuing, the addition of the limitation controlling a route guidance vehicle function in claim 1 and the limitation a control module/controller configured to control a route guidance vehicle function in claims 11 and 19 do not render the independent claims as patent-eligible subject matter. Namely, these recitations do not follow the same language as active control of a vehicle, which is patent-eligible subject matter. Rather, the broadest reasonable interpretation of these claims fall under insignificant post-solution activity. Indeed, the term route guidance vehicle function is broad enough to be interpreted as, for one instance, a display of a route guidance instruction upon an instrument panel. Examiner notes that there appears to be no description in the disclosure as to what exactly is a route guidance vehicle function. Accordingly, controlling a route guidance vehicle function is a form of insignificant post-solution activity.
The judicial exception is not integrated into a practical application. The claim recites generic computing components—i.e., a generating module, a receiving module, a constructing module, a control module, and a controller—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. See MPEP § 2106.04(a)(2)(III)(C).
Claims 2–10 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e., generating a Gaussian Mixture model; generating at least one signature; generating the first SGM model; selecting the further vehicle; combining the first SGM model and the second SGM model; and mapping the first SGM model and the second SGM model—or insignificant pre-solution activity (e.g., gathering data)—i.e., obtaining first sensor data; obtaining localization information; and receiving the second SGM model. Claims 12–18 depend from claim 11, but do not render the claimed invention patent eligible for at least the same reasons as claims 2–10.
Accordingly, claims 1–19 are rejected under 35 U.S.C. § 101.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 11–14, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Michael et al. (US20210279955A1; from here on referred to as Michael) in view of Filev et al. (US20170253241A1; from here on referred to as Filev) and in view of Eckart et al. (US20170249401A1; from here on referred to as Eckart).

As to claim 1, Michael discloses a computer-implemented method for route guidance according to a computer model of an environment of a vehicle, comprising: 
	generating a first Gaussian Mixture model corresponding to a first geographic region of the environment based on a first sensor data (“FIG. 3 shows a high-level view of the methodology for the generation and update of the proposed Hierarchical Gaussian Mixture Model (HGMM). The model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited [i.e., a local HGMM is analogous to a first Gaussian Mixture model (GMM) corresponding to a first geographic region of the environment].” See at least ¶ 32. “It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known [i.e., first sensor data corresponding to a first geographic region of the environment may be obtained].” See at least ¶ 54. “The proposed multi-modal model consists of a set of Hierarchical Gaussian Mixture models, one per information modality. For each sensing modality, an HGMM to represent the joint density p(X, Λ-i) is learned based on the input data [i.e., a local HGMM—that is, a first GMM—may be generated based on the first sensor data.].” See at least ¶ 55. See also FIG. 1.);
	receiving a second Gaussian mixture model corresponding to a second geographic region of the environment (“The [Hierarchical Gaussian Mixture (HGMM)] model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited [i.e., the global model is a second Gaussian Mixture model that corresponds to a second part of the environment].” See at least ¶ 32, FIGS. 1, 3. “FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM [i.e., the first GMM—i.e., the local HGMM—and the second HGMM—i.e., the original global HGMM—may be received as to construct a third Gaussian Mixture model—i.e., the updated global HGMM—based on the first and the second Gaussian Mixture models.].” See at least ¶ 45, FIG. 5); and 
	constructing a third Gaussian mixture model from the first SGM model and the second SGM model, the third model corresponding to the first geographic region and the second geographic region of the environment (“FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM [i.e., the first GMM—i.e., the local HGMM—and the second HGMM—i.e., the original global HGMM—may be received as to construct a third Gaussian Mixture model corresponding to the first and the second geographic region of the environment—i.e., the updated global HGMM—based on the first and the second Gaussian Mixture models.]. “See at least ¶ 45, FIG. 5).
Michael fails to explicitly disclose: 
receiving a second model from a further vehicle; and
controlling a route guidance vehicle function based on a model.
However, Filev teaches: receiving a second model from a further vehicle (“The second vehicle 18 computer 30 may be programmed to provide models, … related to the operation of the second vehicle 18 to the first vehicle 12 computer 20.” (¶ 23; see also FIG. 5A)); and 
controlling a route guidance vehicle function based on a model (“In the block 540, the computer 20 collects models … of the one or more second vehicles 18.” (¶ 80) “Computer 20 includes the second vehicle 18 data collected in the blocks 535 and 540 when generating the first vehicle 12 operating variables.” (¶ 84). “Upon generating the first vehicle 12 operating variables, the computer 20 may send instructions including the operating variables to the one or more controllers 26 in the first vehicle 12.” (¶ 85).).
Michael discloses: generating a Gaussian Mixture model based on a first sensor data of a first geographic region of the environment, receiving a second Gaussian Mixture model corresponding to a second geographic region of the environment, and constructing a third Gaussian mixture model comprising the first and the second model. Filev teaches: receiving a second model from a further vehicle; and controlling a route guidance vehicle function based on a model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the feature of: receiving a second model from a further vehicle; and controlling a route guidance vehicle function based on a model—as taught by Filev—because they are useful features in the art. First, the provision of models from further vehicles allows for the enlargement of a model representing a total geographic area. With the enlarged model, an autonomous vehicle may more effectively make predictions and conduct autonomous driving in a safer and more effective manner. Second, controlling a route guidance vehicle function based on a model is a useful feature because it provides for the modification of vehicle behavior based on a robust model of region in which the vehicle is traveling. Similar to above, this feature aids in conducting autonomous driving in a safer and more effective manner.
	The combination of Michael and Filev fails to explicitly disclose a Signatured Gaussian Mixture (SGM) model.
However, Eckart teaches a Signatured Gaussian Mixture (SGM) model (“A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.].” See at least ¶¶ 24–25, 110, FIG. 8. “A ‘flatness’ of the probabilistic occupancy map is determined. Flatness refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.].” See at least ¶ 104). 
Michael discloses: generating a Gaussian Mixture model based on a first sensor data of a first geographic region of the environment, receiving a second Gaussian Mixture model corresponding to a second geographic region of the environment, and constructing a third Gaussian Mixture model comprising the first and the second model. Filev teaches: receiving a second model from a further vehicle; and controlling a route guidance vehicle function based on a model. Eckart teaches: a Signatured Gaussian Mixture model (SGM). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Filev include the feature of: a Signatured Gaussian Mixture (SGM) model—as taught by Eckart—because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.
	The combination of Michael, Filev, and Eckart fails to explicitly disclose: controlling a route guidance vehicle function based on the third SGM model as the computer model of the environment of the vehicle. However, the claim limitation is obvious in light of the combination of Michael, Filev, and Eckart. As shown above, Michael discloses a generation of a third Gaussian mixture model for navigation purposes; Filev teaches model-based control of a route guidance vehicle function; and Eckart teaches a Signatured Gaussian Mixture (SGM) model. One of ordinary skill in the art before the effective filing date would have recognized that the model-based control of a route guidance vehicle function of Filev can be extended to be based on the generated third Gaussian mixture model of Michael. As the third GMM provides an expanded view of a geographic region as compared to merely the second model, the controlled route guidance vehicle function may be controlled in a way that enhances autonomous driving in terms of safety, efficiency, and so forth. With the teaching of Eckart, the third Gaussian mixture model becomes a third Signatured Gaussian Mixture model. Accordingly, the combination of Michael, Filev, and Eckart renders the feature of controlling a route guidance vehicle function based on the third SGM model as the computer model of the environment of the vehicle as obvious.

Independent claim 11 is rejected for at least the same reasons as claim 1 as the claims recite nearly identical subject matter but for minor differences.

As to claims 2 and 12, Michael discloses:
	obtaining the first sensor data representing the first geographic region of the environment (“It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known [i.e., first sensor data corresponding to a first part of the environment may be obtained].” See at least ¶ 54.); and
	generating a Gaussian Mixture model for the first geographic region of the environment based on the received sensor data (The proposed multi-modal model consists of a set of Hierarchical Gaussian Mixture models, one per information modality. For each sensing modality, an HGMM to represent the joint density p(X, Λ-i) is learned based on the input data [i.e., a local HGMM—that is, a first GMM—may be generated based on the first sensor data.]. See at least ¶ 55. See also FIG. 1.); and
generating the first Gaussian mixture model for representing the environment, wherein the model comprises the Gaussian Mixture model of the first geographic region of the environment (The proposed multi-modal model consists of a set of Hierarchical Gaussian Mixture models, one per information modality. For each sensing modality, an HGMM to represent the joint density p(X, Λ-i) is learned based on the input data [i.e., a local HGMM—that is, a first GMM—may be generated based on the first sensor data.]. See at least ¶ 55. See also FIG. 1.).
The combination of Michael and Filev fails to explicitly disclose:
generating at least one signature for identifying elements in the environment, wherein the signature comprises properties of the elements; and
generating the first SGM model for representing the environment, wherein the first SGM model comprises the Gaussian Mixture model of the first geographic region of the environment and the at least one signature.
However, Eckart teaches:
generating at least one signature for identifying elements in the environment, wherein the signature comprises properties of the elements (“A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters].” See at least ¶¶ 24–25, 110, FIG. 8. “A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a signature for a Signatured Gaussian Mixture Model (SGM) may be generated].” See at least ¶ 104); and
generating the first SGM model for representing the environment, wherein the first SGM model comprises the Gaussian Mixture model of the first part of the environment and the at least one signature (“A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters].” See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated]. See at least ¶ 104).
Michael discloses generating a Gaussian Mixture model for the first geographic region of the environment based on the received sensor data. Filev teaches: receiving a second model from a further vehicle; and controlling a route guidance vehicle function based on a model. Eckart teaches generating a signature for identifying elements in the environment, and generating a Signatured Gaussian Mixture model for representing the environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Filev and include the feature of: generating at least one signature for identifying elements in the environment, wherein the signature comprises properties of the elements; and generating the first SGM model for representing the environment, wherein the first SGM model comprises the Gaussian Mixture model of the first geographic of the environment and the at least one signature—as taught by Eckart—because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.
As to claims 3 and 13, Michael discloses: wherein the sensor data is received from a laser scanner (“It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known [i.e., sensor data may be obtained from a range sensor, which may be a laser scanner, a radar sensor, or the like].” See at least ¶ 54.).
	Michael fails to explicitly disclose: wherein the sensor data is received from a laser scanner of the vehicle.
	However, Filev teaches: wherein the sensor data is received from a laser scanner of the vehicle (“The first vehicle 12 includes one or more sensors 22 that are provided to collect data related … the environment in which the first vehicle 12 is operating …. Sensors 22 may include … LIDAR, radar.” (¶ 14; FIG. 2). “As shown in FIG. 3, the second vehicles 18 include … sensors 32 …. the sensors 32 … may be similar respectively to the sensors 22 … as described with regard to first vehicle 12.” (¶ 23; FIG. 3)).
	Michael discloses: wherein the sensor data is received from a laser scanner. Filev teaches: wherein the sensor data is received from a laser scanner of the vehicle.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael with the feature of: wherein the sensor data is received from a laser scanner of the vehicle—as taught by Filev—because it is a well-known feature in the art of autonomous vehicles to receive sensor data from at least a laser scanner of a vehicle. Indeed, Michael discusses that its invention relates to the field of autonomous vehicles (See ¶ 3). Thus, one of ordinary skill in the art would have readily recognized that a laser scanner of a vehicle may be utilized in the invention of Michael.

As to claims 4 and 14, Michael discloses wherein the method further comprises obtaining localization information of the first model (“The observations acquired via sensors pertaining to the various modalities [e.g., the sensing modality corresponding to the local HGMM (i.e., first model)] are tied to a physical location in the environment [i.e., localization information of the first model may be obtained].” See at least ¶ 65.).
The combination of Michael and Filev fails to explicitly disclose the first SGM model.
However, Eckart teaches the first SGM model (“A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters].” See at least ¶¶ 24–25, 110, FIG. 8. “A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated].” See at least ¶ 104). 
Michael discloses obtaining localization information of the first Gaussian mixture model. Filev teaches: receiving a second model from a further vehicle; and controlling a route guidance vehicle function based on a model. Eckart teaches an SGM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Filev and include the feature of: the first SGM model—as taught by Eckart—because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.

As to claim 19, Michael discloses a system for route guidance according to a computer model of an environment of a vehicle, the system comprising: 
a laser scanner (“It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known [i.e., sensor data may be obtained from a range sensor, which may be a laser scanner, a radar sensor, or the like].” See at least ¶ 54.);
a generating module configured to generate a first model corresponding to a first geographic region of the environment based on sensor data from said laser scanner (“FIG. 3 shows a high-level view of the methodology for the generation and update of the proposed Hierarchical Gaussian Mixture Model (HGMM). The model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited [i.e., a local HGMM is analogous to a first Gaussian Mixture model (GMM) corresponding to a first part of the environment].” See at least ¶ 32. “It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known [i.e., first sensor data corresponding to a first part of the environment may be obtained].” See at least ¶ 54. “The proposed multi-modal model consists of a set of Hierarchical Gaussian Mixture models, one per information modality. For each sensing modality, an HGMM to represent the joint density p(X, Λ-i) is learned based on the input data [i.e., a local HGMM—that is, a first GMM—may be generated based on the first sensor data].” See at least ¶ 55. See also FIG. 1. “It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known [i.e., sensor data may be obtained from a range sensor, which may be a laser scanner, a radar sensor, or the like].” See at least ¶ 54.);
a receiving module configured to receive a second model corresponding to a second geographic region of the environment (The [Hierarchical Gaussian Mixture (HGMM)] model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited [i.e., the global model is a second Gaussian Mixture model that corresponds to a second part of the environment]. See at least ¶ 32, FIGS. 1, 3. FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM [i.e., the first GMM—i.e., the local HGMM—and the second HGMM—i.e., the original global HGMM—may be received as to construct a third Gaussian Mixture model—i.e., the updated global HGMM—based on the first and the second Gaussian Mixture models.]. See at least ¶ 45, FIG. 5.); and
a constructing module configured to construct a third model from the first Gaussian mixture model and the second Gaussian Mixture model, the third Gaussian Mixture model corresponding to the first geographic region and the second geographic region of the environment (FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM [i.e., the first GMM—i.e., the local HGMM—and the second HGMM—i.e., the original global HGMM—may be received as to construct a third Gaussian Mixture model—i.e., the updated global HGMM—based on the first and the second Gaussian Mixture models.]. See at least ¶ 45, FIG. 5).
Michael fails to explicitly disclose: 
receiving a second model from a further vehicle; and
a controller configured to control a route guidance vehicle function based on a model.
However, Filev teaches:
receiving a second model from a further vehicle (“The second vehicle 18 computer 30 may be programmed to provide models, … related to the operation of the second vehicle 18 to the first vehicle 12 computer 20.” (¶ 23; see also FIG. 5A));  and
a controller configured to control a route guidance vehicle function based on a model (“In the block 540, the computer 20 collects models … of the one or more second vehicles 18.” (¶ 80) “Computer 20 includes the second vehicle 18 data collected in the blocks 535 and 540 when generating the first vehicle 12 operating variables.” (¶ 84). “Upon generating the first vehicle 12 operating variables, the computer 20 may send instructions including the operating variables to the one or more controllers 26 in the first vehicle 12.” (¶ 85).).
Michael discloses: generating a Gaussian Mixture model based on a first sensor data of a first geographic region of the environment, receiving a second Gaussian Mixture model corresponding to a second geographic region of the environment, and constructing a third Gaussian mixture model comprising the first and the second model. Filev teaches: receiving a second model from a further vehicle; and controlling a route guidance vehicle function based on a model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the features of: receiving a second model from a further vehicle; and a controller configured to control a route guidance vehicle function based on a model—as taught by Filev—because they are useful features in the art. First, the provision of models from further vehicles allows for the enlargement of a model representing a total geographic area. With the enlarged model, an autonomous vehicle may more effectively make predictions and conduct autonomous driving in a safer and more effective manner. Second, controlling a route guidance vehicle function based on a model is a useful feature because it provides for the modification of vehicle behavior based on a robust model of region in which the vehicle is traveling. Similar to above, this feature aids in conducting autonomous driving in a safer and more effective manner.
The combination of Michael and Filev fails to explicitly disclose a Signatured Gaussian Mixture (SGM) model.
However, Eckart teaches a Signatured Gaussian Mixture (SGM) model (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104). 
Michael discloses generating a Gaussian Mixture model based on a first sensor data of a first part of the environment, and receiving a second Gaussian Mixture model corresponding to a second part of the environment and constructing a third model comprising the first and the second model. Filev teaches: receiving a second model from a further vehicle; and controlling a route guidance vehicle function based on a model. Eckart teaches a Signatured Gaussian Mixture model. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Filev and include the feature of: a Signatured Gaussian Mixture (SGM) model—as taught by Eckart—because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.
The combination of Michael, Filev, and Eckart fails to explicitly disclose: controlling a route guidance vehicle function based on the third SGM model as the computer model of the environment of the vehicle. However, the claim limitation is obvious in light of the combination of Michael, Filev, and Eckart. As shown above, Michael discloses a generation of a third Gaussian mixture model for navigation purposes; Filev teaches model-based control of a route guidance vehicle function; and Eckart teaches a Signatured Gaussian Mixture (SGM) model. One of ordinary skill in the art before the effective filing date would have recognized that the model-based control of a route guidance vehicle function of Filev can be extended to be based on the generated third Gaussian mixture model of Michael. As the third GMM provides an expanded view of a geographic region as compared to merely the second model, the controlled route guidance vehicle function may be controlled in a way that enhances autonomous driving in terms of safety, efficiency, and so forth. With the teaching of Eckart, the third Gaussian mixture model becomes a third Signatured Gaussian Mixture model. Accordingly, the combination of Michael, Filev, and Eckart renders the feature of controlling a route guidance vehicle function based on the third SGM model as the computer model of the environment of the vehicle as obvious.

Claims 5–10 and 15–18 are rejected under 35 U.S.C. § 103 as being unpatentable over Michael, in view of Filev, and in view of Eckart as applied to claim 1 above, further in view of Gupta et al. (US20170016734A1; from here on referred to as Gupta).

As to claims 5 and 15, Michael discloses obtaining localization information of the second Gaussian mixture model (“The observations acquired via sensors pertaining to the various modalities [e.g., the sensing modality corresponding to the global HGMM (i.e., second model)] are tied to a physical location in the environment [i.e., localization information of the first model may be obtained].” See at least ¶ 65.).
	Michael fails to explicitly disclose: receiving the second model from the further vehicle.
	However, Filev teaches: receiving the second model from the further vehicle (“The second vehicle 18 computer 30 may be programmed to provide models, … related to the operation of the second vehicle 18 to the first vehicle 12 computer 20.” (¶ 23; see also FIG. 5A)). 
	Michael discloses: obtaining localization information of the second Gaussian mixture model. Filev teaches: receiving the second model from the further vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the feature of: receiving a second model from a further vehicle—as taught by Filev—because it is a useful features in the art. The provision of models from further vehicles allows for the enlargement of a model representing a total geographic area. With the enlarged model, an autonomous vehicle may more effectively make predictions and conduct autonomous driving in a safer and more effective manner. 
The combination of Michael and Filev fails to explicitly disclose the second SGM model. 
However, Eckart teaches the second SGM model (“A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters].” See at least ¶¶ 24–25, 110, FIG. 8. “A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated].” See at least ¶ 104). 
Michael discloses: obtaining localization information of the second Gaussian mixture model. Filev teaches: receiving the second model from the further vehicle. Eckart teaches: an SGM model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Eckart include the feature of: the second SGM model—as taught by Eckart—because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.
The combination of Michael, Filev, and Eckart fails to explicitly disclose: obtaining localization information of the second model from the further vehicle.
However, Gupta teaches obtaining localization information of the second model from the second movable object (“A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area, such as an intersection, shortly before … a first vehicle arriving at the intersection or target area …. a first vehicle … [may] model a target area and generate predictions accordingly for one or more other vehicles in the target area. [i.e., localization information of a second model of the second movable object may be obtained from the second movable object].” See at least ¶¶ 26–27. See also 29–30, 34–37, 40–47 FIGS. 3, 6.).
Michael discloses obtaining localization information of the second model. Filev teaches: receiving the second model from the further vehicle. Eckart teaches an SGM model. Gupta teaches receiving the second model from a movable object. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael, Filev, and Eckart and include the feature of: obtaining localization information of the second model from the second movable object—as taught by Gupta—because obtaining localization information from a further vehicle is a useful feature for environmental modeling. This feature enables the dynamic capture of an expanded area of an environment. By obtaining localization information from a further vehicle, up-to-date localization information may be obtained that may otherwise be inaccessible to an apparatus (e.g., a first vehicle) that obtains said information. As an illustrative example, a first vehicle may receive localization information of an upcoming intersection from a second moveable object. The localization information may be used to update an environmental model, which may in turn be used for route guidance. Accordingly, environmental modeling is enhanced.

As to claims 6 and 16, the combination of Michael and Filev fails to explicitly disclose the SGM model.
However, Eckart teaches the SGM model (“A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters].” See at least ¶¶ 24–25, 110, FIG. 8. “A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated].” See at least ¶ 104). 
Michael discloses: obtaining localization information of the second Gaussian mixture models. Filev teaches: receiving the second model from the further vehicle. Eckart teaches: an SGM model. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Filev and include the feature of: the SGM model—as taught by Eckart—because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.
The combination of Michael, Filev, and Eckart fails to disclose selecting the second movable object according to the localization information of the first model and the localization information of the second model. 
However, Gupta teaches: selecting the further vehicle according to the localization information of the first model and the localization information of the second model (“A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area, such as an intersection, shortly before … a first vehicle arriving at the intersection or target area [i.e., a second movable object is selected according the localization information of the first model and the second model].” See at least ¶ 26).
Michael discloses: obtaining localization information of the second Gaussian mixture models. Filev teaches: receiving the second model from the further vehicle. Eckart teaches: an SGM model. Gupta teaches: selecting a further vehicle according to the localization information of the first model and the localization information of the second model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael, Filev, and Eckart and include the feature of: selecting the further vehicle according to the localization information of the first model and the localization information of the second model—as taught by Gupta—because obtaining localization information from a selected further vehicle is a useful feature for environmental modeling. A selected further vehicle may provide localization data which enables the dynamic capture of an expanded area of an environment. By obtaining localization information from a selected further vehicle, up-to-date localization information may be obtained that may otherwise be inaccessible to an apparatus (e.g., a first vehicle) that obtains said information. As an illustrative example, a first vehicle may receive localization information of an upcoming intersection from a selected second vehicle. The localization information may be used to update an environmental model, which may in turn be used for route guidance. Accordingly, environmental modeling is enhanced. 

As to claim 7, the combination of Michael, Filev, and Eckart fails to explicitly disclose wherein the second geographic region of the environment corresponds to the environment of the further vehicle. 
However, Gupta teaches wherein the second geographic of the environment corresponds to the environment of the further vehicle (“A second vehicle may communicate to a first vehicle, features about an intersection which a first vehicle is approaching (e.g., using the fact that the second vehicle had access to the intersection prior to the first vehicle).” See at least ¶¶ 27, 94, FIGS. 3, 6.).
Michael discloses: obtaining localization information of the second Gaussian mixture models. Filev teaches: receiving the second model from the further vehicle. Eckart teaches: an SGM model. Gupta teaches: wherein the second part of the environment corresponds to the environment of the second movable object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael Filev, and Eckart and include the feature of: wherein the second geographic region of the environment corresponds to the environment of the further vehicle—as taught by Gupta—because obtaining the environment of a further vehicle is a useful feature for environmental modeling. Indeed, by obtaining the environment from a selected further vehicle, up-to-date localization information may be obtained that may otherwise be inaccessible to an apparatus (e.g., a first vehicle) that obtains said information. As an illustrative example, a first vehicle may receive localization information of an upcoming intersection from a selected further vehicle. The environment of the further vehicle may be used to update an environmental model, which may in turn be used for route guidance. Accordingly, environmental modeling is enhanced.

As to claim 8, Michael fails to explicitly disclose: second sensor data from a laser scanner of a further vehicle.
	However, Filev teaches: obtaining second sensor data from a laser scanner of a further vehicle (“The first vehicle 12 includes one or more sensors 22 that are provided to collect data related … the environment in which the first vehicle 12 is operating …. Sensors 22 may include … LIDAR, radar.” (¶ 14; FIG. 2). “As shown in FIG. 3, the second vehicles 18 include … sensors 32 …. the sensors 32 … may be similar respectively to the sensors 22 … as described with regard to first vehicle 12.” (¶ 23; FIG. 3)).
	Michael discloses: obtaining localization information of the second Gaussian mixture models. Filev teaches: obtaining second sensor data from a laser scanner of a further vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael with the feature of: wherein the sensor data is received from a laser scanner of the vehicle—as taught by Filev—because it is a well-known feature in the art of autonomous vehicles to receive sensor data from at least a laser scanner of a vehicle. Indeed, Michael discusses that its invention relates to the field of autonomous vehicles (See ¶ 3). Thus, one of ordinary skill in the art would have readily recognized that a laser scanner of a vehicle may be utilized in the invention of Michael.
	The combination of Michael and Filev fails to explicitly disclose: an SGM model.
However, Eckart teaches the SGM model (“A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters].” See at least ¶¶ 24–25, 110, FIG. 8. “A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated].” See at least ¶ 104). 
Michael discloses: obtaining localization information of the second Gaussian mixture models. Filev teaches: obtaining second sensor data from a laser scanner of a further vehicle. Eckart teaches: an SGM model. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Filev and include the feature of: the SGM model—as taught by Eckart—because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.
The combination of Michael, Filev, and Eckart fails to explicitly disclose: wherein the second model is generated based on a second sensor data from: a further laser scanner of the further vehicle.
However, Gupta teaches: wherein the second model is generated based on a second sensor data from: a further laser scanner of the further vehicle (“A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area, such as an intersection, shortly before … a first vehicle arriving at the intersection or target area …. a first vehicle … [may] model a target area and generate predictions accordingly for one or more other vehicles in the target area. [i.e., localization information, which may include second sensor data, of a second model of the second movable object may be obtained from the second movable object].” See at least ¶¶ 26–27. See also 29–30, 34–37, 40–47 FIGS. 3, 6. “The second vehicle may be equipped with one or more sensors or components, such as an image capture component or GPS component which enables the second vehicle to accurately provide a lane level location or position [i.e., at least a second (that is, further) image recording device obtains second sensor data for the construction of a second model]." See at least ¶ 43.).
Michael discloses: obtaining localization information of the second Gaussian mixture models. Filev teaches: obtaining second sensor data from a laser scanner of a further vehicle. Eckart teaches: an SGM model. Gupta teaches wherein the second model is generated based on a second sensor data from: a further laser scanner of the further vehicle
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael, Filev, and Eckart and include the feature of: wherein the second model is generated based on a second sensor data from: a further laser scanner of the further vehicle—as taught by Gupta—because obtaining second sensor data for modelling is a useful feature in the art. A further vehicle enables the dynamic capture of an expanded area of an environment. By obtaining second sensor data from a further vehicle, up-to-date localization information may be obtained that may otherwise be inaccessible to an apparatus (e.g., a first vehicle) that obtains said information. As an illustrative example, a first vehicle may receive second sensor data of an upcoming intersection from a second moveable object. The second sensor data may be used to update or construct an environmental model, which may in turn be used for route guidance. Accordingly, environmental modeling is enhanced. 

 As to claims 9 and 17, Michael discloses: receiving localization information of the second Gaussian mixture model (“The observations acquired via sensors pertaining to the various modalities [e.g., the sensing modality corresponding to the global HGMM (i.e., second model)] are tied to a physical location in the environment [i.e., localization information of the first model may be obtained].” See at least ¶ 65.). 
The combination of Michael and Filev fails to explicitly disclose the second SGM model. 
However, Eckart teaches the second SGM model (“A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters].” See at least ¶¶ 24–25, 110, FIG. 8. “A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated].” See at least ¶ 104). 
Michael discloses: obtaining localization information of the second Gaussian mixture model. Filev teaches: receiving the second model from the further vehicle. Eckart teaches: an SGM model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Eckart include the feature of: the second SGM model—as taught by Eckart—because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.
The combination of Michael, Filev, and Eckart fails to explicitly disclose: receiving localization information of the second model from the further vehicle.
However, Gupta teaches obtaining localization information of the second model from the second movable object (“A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area, such as an intersection, shortly before … a first vehicle arriving at the intersection or target area …. a first vehicle … [may] model a target area and generate predictions accordingly for one or more other vehicles in the target area. [i.e., localization information of a second model of the second movable object may be obtained from the second movable object].” See at least ¶¶ 26–27. See also 29–30, 34–37, 40–47 FIGS. 3, 6.).
Michael discloses obtaining localization information of the second model. Filev teaches: receiving the second model from the further vehicle. Eckart teaches an SGM model. Gupta teaches receiving the second model from a movable object. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael, Filev, and Eckart and include the feature of: obtaining localization information of the second model from the second movable object—as taught by Gupta—because obtaining localization information from a further vehicle is a useful feature for environmental modeling. This feature enables the dynamic capture of an expanded area of an environment. By obtaining localization information from a further vehicle, up-to-date localization information may be obtained that may otherwise be inaccessible to an apparatus (e.g., a first vehicle) that obtains said information. As an illustrative example, a first vehicle may receive localization information of an upcoming intersection from a second moveable object. The localization information may be used to update an environmental model, which may in turn be used for route guidance. Accordingly, environmental modeling is enhanced.

As to claims 10 and 18, Michael discloses: wherein constructing the third model comprises combining the first model and the second model by mapping the first model and the second model according to the localization information of the first model and the localization information of the second model (“The [Hierarchical Gaussian Mixture (HGMM)] model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited [i.e., the local model is a second Gaussian Mixture model that corresponds to second localization information].” See at least ¶ 32, FIG, 3. “FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM [i.e., A local HGMM corresponds to a local area of a global HGMM. If there is a novelty in the locality corresponding to the local HGMM, the local HGMM is updated and mapped onto the global HGMM in accordance with both the local and the global HGMMs’ localization information. In other words, a third Gaussian Mixture model (i.e., the updated global HGMM) is constructed based on the mapping of the localization information of the first and the second Gaussian Mixture models (i.e., the old global HGMM and the local HGMM, respectively)].” See at least ¶ 45, FIG. 5). 
The combination of Michael and Filev fails to explicitly disclose the SGM model.
However, Eckart teaches the SGM model (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104). 
Michael discloses constructing a third model by mapping the first model and the second model based on their respective localization information. Filev teaches: receiving the second model from the further vehicle. Eckart teaches the SGM model. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Filev and include the feature of: the SGM model—as taught by Eckart—because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668